DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I(a) in the reply filed on 8/16/21 is acknowledged.
Claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I(b)-I(e), II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/21.
Drawings
The drawings were received on 8/30/19.  These drawings are acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because of the use of the phrase “[a]ccording to one embodiment” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2015/0309225).
Consider claim 1, Moore discloses (e.g. figures 12A-12B) an optical test apparatus comprising:
a light convergence element (1202, lens) for converging light from a subject (subject of the object field);

an image sensor (1222, detector) that is arranged in an effective region not crossing the optical axis of the light convergence element (as shown in the figures, the light that impinges on the detector is not located at a region crossing the optical axis of the lens), and that receives light passing through the light convergence element and the optical filter (light passes through the lens 1202 and filter aperture 1230 to be incident on the detector 1222) [0096-0101].
Consider claim 2, Moore discloses (e.g. figures 12A-12B) an optical test apparatus, wherein the optical filter includes:
a first optical filter (1230, wavelength dependent filter aperture) arranged on an image-side focal plane of the light convergence element (i.e. the filter aperture is located towards the detector); and
a second optical filter (1240, wavelength dependent filter aperture) arranged on an image-side principal point plane of the light convergence element (i.e. the filter aperture is located towards the detector.  Since the filter aperture is centered on the optical axis, it is considered to be located at a principal point plane in relation to the lens 1202) [0096-0101].
Consider claim 3, Moore discloses (e.g. figures 12A-12B) an optical test apparatus, wherein the light convergence element includes a pair of lenses symmetrical to each other with respect to a surface orthogonal to the optical axis (lenses 1202 and 1224 are symmetrical to each other about the optical axis), and the second optical filter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872